Citation Nr: 1143510	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-21 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from July 1954 to July 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims for service connection for low back, right ankle and wrist, shoulder, hip, and neck disorders.  In April 2007, he submitted a timely notice of disagreement with the RO's determination.  

In May 2008, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.  During his hearing, the Veteran clarified that he only wished to appeal his claims for service connection for low back and neck disorders (see hearing transcript at page 3).  In a May 2008 written statement, his representative similarly indicated that the Veteran wished to appeal only his claims for service connection for low back and neck disorders, as the other issues were resolved.  As such, the Board will confine its consideration to the issues as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for low back and neck disorders that he attributes to his active military service.  In written statements, and oral testimony, he indicated that, on April 29, 1956, he fell from the top of a truck he was washing, while at the Far East Air Material Command in Tachikawa, Japan.  In his May 2006 statement, the Veteran said that he sprained his lower back and hurt his neck, and also fractured his right ankle.  He indicated that two co-workers took him to a hospital where x-rays were performed, a cast placed on his right leg, and he was given a back brace.  He was released from the hospital the next day, kept off duty for about ten days, and then placed on light duty for six weeks.  After service, he reported that he was treated in a VA medical center (VAMC) emergency room in West Los Angeles, California, in February 1996, and by private practitioners.  

The Veteran's service treatment records are unavailable.  In August 2002, and in June 2008, the National Personnel Records Center (NPRC) advised the RO that the Veteran's records were presumed destroyed in a fire.  A June 2008 RO file memorandum detailed VA's efforts to obtain the Veteran's service treatment records and concluded that these records were unavailable.  The Board agrees.  There is a heightened obligation to assist the Veteran in the development of his claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Post service medical records include a February 1996 VA radiology report that shows the Veteran had mild degenerative disc disease at T11-T12 and T12-L1 with mild anterior wedging of T12.  Minimal facet degenerative disease of the lumbar spine was noted without evidence for fracture.  

A January 2006 private x-ray examination report describes moderate to severe osteoarthritic changes in the Veteran's cervical spine and moderate osteoarthritic changes in his lumbar spine.  

An April 25, 2006 VA outpatient record includes the Veteran's complaint of left arm paresthesia.  The clinician noted that 'based on the [patient's history] of falling off a truck in the military this may be related to his military service".  However, results of a May 2006 a nerve conduction study of his left upper extremity were normal.  A November 2007 VA radiology report shows that the Veteran had cervical spondylosis.

In support of his claims, the Veteran points to a May 2006 Addendum to an initial January 2006 examination report prepared by S.T.C., D.C.  Dr. S.T.C. noted that the Veteran reported injuries incurred in an April 1956 accident in service when he fell from a fuel truck into a concrete tarmac and sprained or strained his cervical and lumbosacral regions.  It was further noted that the Veteran was treated in service and continued to experience residual symtoms from his injuries.  Dr. S.T.C. opined that the Veteran's ongoing problems were "directly related" to his Apri1 1956 accident in service.  On a January 2006 initial intake form, the Veteran replied "unknown" to whether there was a specific event or accident that caused his low back pain.  The Veteran filed his claim for compensation in February 2006.  

In a July 2006 signed statement, R.H.W., D.C., said that he treated the Veteran from February 1996 to February 2001 but records were stolen, although he could provide dates of service.  Dr. R.H.W. said the Veteran sought treatment for intermittent flare-ups of low back pain and explained "at time of intake" that he originally injured himself in service when he slipped off a truck and fell to the ground in service.  Dr.R.H.W opined that the Veteran suffered a great deal of compression at the time of his injuries and that his condition was not repaired via structural decompression or alignment of damaged structures at the time of his injuries.  The diagnosis was chronic intervertebral disc syndrome with intermittent forward flexion antalgia.

In a November 2006 signed statement, T.F.D., D.C., said that he purchased his practice from Dr. R.H.W. in May 2001 and first saw the Veteran in October 2002.  Dr. T.F.D. had no information to suggest that the Veteran incurred any trauma between 2001 and 2002 that contributed to his condition.  

The Board notes that the Veteran is capable and competent to describe and identify a sense of low back and neck pain.  In light of the Veteran's lay statements attesting to falling from a vehicle during service, the diagnoses of degenerative disc disease of the lumbar spine and cervical spondylosis, Dr. R.H.W.'s recollection that the Veteran described his back and neck injuries at "intake" or prior to filing his claim for compensation in February 2006; and Dr. S.T.C.'s opinion to the effect that his ongoing problems were "directly related" to his Apri1 1956 accident in service, the Veteran should be afforded a VA examination to assess the nature and etiology of any low back and neck disorders found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Recent treatment records from the VA medical centers (VAMCs) in Orlando and Tampa, Florida, including the Orlando and Brevard Outpatient Clinics, dated since November 2007, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Tampa and Orlando, including the Brevard and Orlando Outpatient Clinics, for the period from November 2007 to the present, and from any additional VA and non-VA medical provider(s) identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After the above development is completed, schedule the appellant for VA orthopedic examination to determine the etiology of any low back and neck disorders found to be present.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner should be advised that the Veteran provided a history of falling from the top of a truck while in service in April 1956 and incurred low back and neck pain, and that the Board has found his account of his accident credible.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report. 

The examiner should indicate whether there is a 50 percent probability or greater that any diagnosed low back or neck disorder is related to service.  The examiner should specifically address the Veteran's May 2006 written statement and May 2008 oral testimony, and Dr. S.T.C.'s May 3, 2006 Addendum, Dr. R.H.W.'s July 13, 2006 statement, and Dr. T.F.D.'s November 2006 statement (each of which is summarized in this document).  The rationale for all opinions must be provided.

3. Re-adjudicate the issues of entitlement to service connection for low back and neck disorders.   If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


